Name: Commission Regulation (EC) NoÃ 670/2008 of 15Ã July 2008 entering a name in the register of protected designations of origin and protected geographical indications (Arroz Carolino das LezÃ ­rias Ribatejanas (PGI))
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  consumption;  plant product;  Europe
 Date Published: nan

 16.7.2008 EN Official Journal of the European Union L 188/16 COMMISSION REGULATION (EC) No 670/2008 of 15 July 2008 entering a name in the register of protected designations of origin and protected geographical indications (Arroz Carolino das LezÃ ­rias Ribatejanas (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, Portugals application to enter the name Arroz Carolino das LezÃ ­rias Ribatejanas in the register was published in the Official Journal of the European Union (2). (2) As no objection pursuant to Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, this name should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation shall be entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation last amended by Commission Regulation (EC) No 417/2008 (OJ L 125, 9.5.2008, p. 27). (2) OJ C 258, 31.10.2007, p. 12. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals fresh or processed PORTUGAL Arroz Carolino das LezÃ ­rias Ribatejanas (PGI).